Name: Commission Regulation (EEC) No 392/85 of 14 February 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2 . 85 Official Journal of the European Communities No L 46/33 COMMISSION REGULATION (EEC) No 392/85 of 14 February 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fourth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 334/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 334/85 to the infor ­ mation known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 334/85 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 15 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 107, 19 . 4 . 1984, p . 1 . 0 OJ No L 36, 8 . 2. 1985, p . 28 . No L 46/34 Official Journal of the European Communities 15. 2. 85 ANNEX to the Commission Regulation of 14 February 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 8,00  other third countries 18,00 10.01 B II Durum wheat for exports to : .  Switzerland, Austria and Liechtenstein 10,00  other third countries 20,00 10.02 Rye for exports to : I  Switzerland, Austria and Liechtenstein  other third countries 10,0020,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  Japan  other third countries 28,00 35,00 38,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries  10.05 B Maize , other than hybrid maize for sowing  10.07 B Millet  10.07 C Grain sorghum  ex 1 1.01 B Rye flour :  of an ash content of 0 to 700 26,00  of an ash content of 701 to 1 150 26,00  of an ash content of 1 151 to 1 600 26,00  of an ash content of 1 601 to 2 000 26,00 15. 2 . 85 Official Journal of the European Communities No L 46/35 (ECU/ tonne) CCT heading No Description Refund 11.02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 1 300 (') 116,55  of an ash content of 0 to 1 300 (2) 110,25  of an ash content of 0 to 1 300 98,40  of an ash content of more than 1 300 92,80 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as amended by Regulation (EEC) No 3634/83 (OJ No L 360, 23 . 12. 1983).